DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-18 are pending.

Specification
The disclosure is objected to because of the following informalities: where only a single view is used in an application to illustrate the claimed invention, it must not be numbered.  See MPEP § 608.02 (V).  
Appropriate correction is required.

Drawings
The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered.  See MPEP § 608.02 (V).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 

Claim Objections
Claims 3-5 are objected to because of the following informalities:  each of the claims 3-5 do not end with a period at the end of the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the word “or” directly before “styrene” should be replaced with the word “and”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  on line 4, “polycarbodimmides” appears to be a misspelling of “polycarbodiimides”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “m” and “n” are not defined in the formulas.
Regarding claim 5, “R” is used twice, once in formula (XV) and in formula (IXX).  R is formula (XV) is an alkyl group containing more than 10 atom carbon and unsaturation.   However, the “R” in formula (IXX) is an alkyl group.  It is indefinite whether the two “R”s are the same.  It is suggested to replace one of the R’s with another term to different the two “R”s.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589).
	Regarding claims 1, 3-4, and 6, Raynolds discloses a vinyl polymer is in the form of a dispersion (C6/L34-44).  Water is a preferred solvent (C7/L62-67).  The vinyl polymer contains component (b) which includes component (i) which is preferably an , ethylenically unsaturated monomer which contains no hydroxyl groups, present in an amount of from 75.0 to 98.0 wt%, based on the total amount of copolymerizable monomers.  The , ethylenically unsaturated monomer includes C1-C18 alkyl (meth)acrylates such as, methyl (meth)acrylate, ethyl (meth)acrylate, propyl (meth)acrylate, isopropyl (meth)acrylate, butyl (meth)acrylate, isobutyl (meth)acrylate, hexyl (meth)acrylate, isooctyl (meth)acrylate, isodecyl (meth)acrylate, or lauryl (meth)acrylate, a) of the instant claims (C3/L53-C4/L10).  Component (b) may contain an additional copolymerizable monomer in an amount of up to 20 wt%, based on the total amount of monomers of monomers such as 2-acrylamido-2-methyl-1-propanesulfonic acid as well as sodium or potassium salts thereof, b) of the instant claims (C4/L47-60).  Sulfonic acid groups are anionic groups derived from strong acids with pKa < 3 as per the teaching of the original specification (P4/L7-23).  Component (a) contains at least one first copolymerizable -In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 7, monomer e) is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses vinyl acetate may be added as component (b) (C4/L47-60).  
	Regarding claim 8, monomer f) is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses a wet adhesion monomer such as N-(2-methacryloxy-ethyl) ethylene urea may be added (C5/L53-60).  
	Regarding claim 9, multifunctional monomer g) is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses component (b) may contain a crosslinkable monomer such as trimethylolpropane tri(meth)acrylate or divinyl benzene (C4/L61-C5/L3).
Regarding claim 10, monomer e) and monomer f) are optional.  Therefore, the claimed limitations are met.  Howe Raynolds discloses styrene and acrylonitrile may be present (C4/L20-34, C4/L41-46).
Regarding claims 11 and 12,  Raynolds discloses the “one-package “system is storage stable over prolonged periods of time, up to about one year (C8/L12-18).  As shown in Example 3, the pH of the latex is 2.8.  Raynolds also discloses combinations of water and other solvents may be used (C7/L62-67).  
However, Raynolds does not explicitly disclose the aqueous dispersion is stable at least 12h, when diluted with higher than 30% w/w of organic solvents, with respect to the total weight of the aqueous polymer dispersion (including the solvent) or the aqueous dispersion is stable for at least 12 h at acidic pH < 2.0, when diluted with an organic solvent at higher than 30% w/w. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. the aqueous dispersion is stable at least 12h, when diluted with higher than 30% w/w of organic solvents, with respect to the total weight of the aqueous polymer dispersion (including the solvent) or the aqueous dispersion is stable for at least 12 h at acidic pH < 2.0, when diluted with an organic solvent at higher than 30% w/w would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there 
Regarding claim 13,  the initiator b2) being selected from ammonium persulfate, sodium persulfate and potassium persulfate is optional.  Therefore, the claimed limitations are met.  However, Raynolds discloses emulsion initiators include sodium, potassium or ammonium persulfate (C5/L25-40).
Regarding claim 14, Raynolds discloses the particle size of the polymer is from 50 to 600 nm which is within the claimed range (C6/L34-44).
Regarding claim 15, Raynolds discloses a crosslinker (C6/L45-62).  Raynolds discloses the polymers are binders (C1/L5-12).
Regarding claim 16, Raynolds discloses the crosslinker includes formaldehyde-melamine resin (C6/L46-62).
Regarding claim 18, although the limitation “suitable for textiles or non-woven treatment” is intended use, Raynolds discloses the polymers are useful as binders in backcoating textile or non-woven fabrics (C1/L5-12).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589) as applied to claim 1 above in view of Jahns (US 2010/0255321 A1).
Regarding claim 2, Raynolds discloses the aqueous dispersion as shown above in claim 1.  Raynolds discloses component (b) may contain (meth)acrylic acid, crotonic acid, itaconic acid, maleic acid, fumaric acid (C4/L47-60).  Raynolds discloses the non-woven substrates include glass (C10/L10-15).
.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589) as applied to claim 1 above in view of Oka (JP 62104802 A, See machine translation for citation).
Regarding claim 5, Raynolds discloses the aqueous dispersion as shown above in claim 1.  Raynolds discloses surfactants such as alkyl sulfate, polyoxylated fatty alcohol, polyethyloxylated fatty acid (C5/L11-24).  
	However, Raynolds does not disclose at least one anionic and/or nonionic polymerizable surfactant.  Oka teaches a reactive emulsifier of the formula:

    PNG
    media_image1.png
    167
    550
    media_image1.png
    Greyscale

wherein X=(AO)m-H (A=2-4C alkylene and n = 0-100; R1 includes hydrogen atom and R2 includes 8-24 hydrocarbon group)(Abstract, claim 1).  The amount of the reactive emulsifier is from 0.1to 20 wt% (page 6).  Oka is concerned with emulsion polymerization (Abstract).  Raynolds and Oka are analogous art concerned with similar technical difficulty, namely emulsion polymerization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add and adjust the amount of the reactive emulsifier per the teachings of Oka, and the motivation to do so would have been as Oka suggests improved physical properties of the film (page 5).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raynolds (US 5,869,589) as applied to claim 15 above in view of Goldstein (US 6,426,121 B1).
Regarding claim 17, Raynolds discloses the binder composition as shown above in claim 15.  Raynolds discloses a crosslinker (P6/L45-62).  
	However, Raynolds does not disclose the crosslinking agent is reacting with the carboxyl group brought by comonomer d) and the crosslinking agent is selected from polyaziridines and polycarbodimmides.  Goldstein teaches polymeric binders comprising hydroxyl and carboxyl groups are capable of reacting with two multifunctional reactants polyaldehydes and polyaziridines (Abstract, C5/L23-44).  Goldstein is concerned with crosslinking systems for 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Akiyama (JP 2017075211 A, English equivalent US 2018/0312699 A1) teaches a water-based primer composition.
Hoffman (WO 2012/131050 A1) taches an aqueous acrylic copolymer dispersion.
Markou (US 2017/0002106 A1) teaches aqueous, cationically stabilized primary dispersions.
Nabuurs (GB 2369122 A) teaches a urethane-modified vinyl polymer dispersion.
Smith (US 4,151,149) teaches a vinylidene halide copolymer latex.
Raynolds (US 6,201,048 B1) teaches a waterborne polymer composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767